DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-22 are currently pending.  Claims 21-22 were newly presented.
Priority:  This application is a 371 of PCT/US2018/044852 (08/01/2018)
PCT/US2018/044852 has PRO 62/540,311 (08/02/2017).
IDS:  The IDS dated 4/29/2021 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-11, in the reply filed on 1/11/21 is acknowledged.  
Applicant also elected the following species:

    PNG
    media_image1.png
    63
    300
    media_image1.png
    Greyscale

stated as reading on claims 1-11.  The Examiner determined that the elected species reads on Formula VII:

    PNG
    media_image2.png
    123
    566
    media_image2.png
    Greyscale

when n = 0; p = 0; and q=4.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  

New claims 21 and 22 are withdrawn as they do not read on the elected species.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2017/120198) in view of Gravenfors et al. (US 2009/0028787) amended to further in view of Ciapetti et al. (IDS Filed 2021-04-29, Cite No. A11, 2008).
Yang teaches compounds of the formula ([0118]-[0119]):

    PNG
    media_image3.png
    307
    1265
    media_image3.png
    Greyscale

including the following species (claim 11) (referred to as “BAM3-EG4” or “BAM3-EG6”) :

    PNG
    media_image4.png
    181
    1919
    media_image4.png
    Greyscale

for “treating neuronal diseases” ([0003]) such as those related to amyloid plaque formation including Alzheimer’s disease ([0080]-[0081]).   BAM3-EG4 has the same structure as the elected species but for the thioether (-S-) in place of the ether (-O-), but Yang does not specifically teach the substitution.  However, Yang does teach that the group could be changed from a amine (-N-) to thioether (-S-) while maintaining utility: “We also tested the importance of retaining the aniline nitrogen in 1 by modifying it to a sulfur group as in BAM3-EG6 (3)” ([0212]) with results reported in Fig. 10: “"Compound" refers to BAM3-EG6 (5 µΜ), as depicted in FIG. 1[0]” ([0022]).  One of ordinary skill in the art would have had an expectation that the thioether could be substituted with similar groups such as is specifically taught by Gravenfors in a closely related context ([0014]: “amyloid binding compounds”) with structurally similar compounds:

    PNG
    media_image5.png
    318
    762
    media_image5.png
    Greyscale

 (abstract, claims 1-2), wherein R3 includes –S-alkyl, -O-alkyl, and –NH-alkyl.  Gravenfors discloses an analogous benzothiazole compound: [benzothiazole]-pyridyl-O-CH2CH3, wherein the –O- is a linker between a heteroaromatic ring and an alkyl moiety (see Example 66 structure; [0371]). 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of filing, to have modified the benzothiazole compound, wherein -S- replaces -O- as a linker between an aromatic ring and an alkylene moiety.  Such a compound would be expected to have utility for treating Alzheimer's (administration of benzothiazole compound (3) for treating Alzheimer's disease, by promoting an increase in dendritic spine density to counteract net spine 
	Therefore, the elected species is prima facie obvious as are the claims reading on it including claims 1-11.
Response
	Applicant argues that there would not have been a motivation to combine the cited art.  This argument is not persuasive because the compounds taught by Yang and Gravenfors are structurally similar and relate to similar fields of endeavor including binding to amyloid-related compounds and one of ordinary skill in the art would reasonably consider the teaching of both references in considering improvements in such compounds.   
	Applicant argues that there is not an equivalence of O and S in the claimed thioester position and this is not supported by Yang and Gravenfors. Applicant further argues that Gravenfors differs by a pyridyl group instead of Yang’s phenyl and therefore are not functionally equivalent because this would alter hydrogen bonding such that hydrophobicity changes would affect passage through the blood brain barrier.  This argument is not persuasive both because one of ordinary skill in the art would be well aware of such considerations and take them into account and Yang ([0204]-[0223]) and Gravenfors ([0420]-[0431]) specifically teach successful in vivo demonstrations.  Furthermore, one of ordinary skill in the art would readily consider 
	Applicant also argues that the differences among pyridine and phenyl were not addressed.  One of ordinary skill in the art following the teaching of Yang’s phenyl compound would consider structurally related compounds used in similar contexts and find Gravenfors which suggests the bioisostere of –S- to –O-.  The in vivo demonstrations in both Yang and Gravenfors also provide an expectation of success in the interchangeability of the thioether group and does the teaching of Ciapetti.  Furthermore, such a change would be reasonably predictable due to the bioisosteric nature of the change as well as the fact that Yang teaches the position as “Y” which can vary among –S- and –N-:

    PNG
    media_image3.png
    307
    1265
    media_image3.png
    Greyscale

Thus, the argument is not persuasive.
	None of Applicant’s arguments are persuasive and the rejection is maintained as amended.
 NEW CLAIM REJECTION NECESSITATED BY IDS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (IDS Filed 2021-04-29, Cite No. A26, 2017, First Published 2017-05-18).


    PNG
    media_image6.png
    377
    426
    media_image6.png
    Greyscale

which anticipates the claims.
Conclusion
The claims are not in condition for allowance.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639